Citation Nr: 1502140	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left wrist disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to a compensable evaluation for hallux valgus of the right foot.

5.  Entitlement to a compensable evaluation for hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from September 1994 to March 1995 and from April 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the above-noted issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

This case was initially remanded for further development in June 2012.  It was returned to the Board in December 2012 and thereafter referred to the Veteran's representative.  The Veteran's representative presented argument in December 2014 in which he asked the Board to consider scheduling another VA examination.  

The July 2012 examination included findings specific to the Veteran's service-connected disabilities, including knee arthritis, but also referred to problems with the Veteran's knees that apparently have not been specifically service connected by the RO, such as a torn meniscus.  This is significant because the examiner found that the Veteran had frequent episodes of locking, pain, and effusion in both knees.  (The rating schedule includes diagnostic criteria by which such symptoms are to be compensated at the 20 percent level, if the symptoms are due to dislocated semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).)  Consequently, the question is raised as to whether the service-connected knee disabilities contemplate cartilage impairment, and if so, whether the impairment amounts to "dislocated" cartilage.  In order to answer such questions, the Board agrees that another examination is warranted.  

It also appears that the Veteran has been treated regularly at VA since 2004.  (VA treatment records as recent as May 2012 have been associated with the claims file.)  Because the July 2012 examination report refers to significant complaints of pain not previously shown in the records, including a complaint of left wrist pain of a 10/10 magnitude and bilateral foot pain at a magnitude of 8-9/10 even when just walking or standing, it is understandable that the Veteran's representative would suggest that another examination is warranted.  In other words, it would be unlikely that the Veteran would experience such difficulties with pain without seeking regular treatment.  Therefore, the Board remands the above claims in order to obtain records of VA treatment since January 2010, as well as any identified private treatment records, especially those showing treatment for pain.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Baltimore VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment he may have had for his feet, knees, and/or left wrist disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination in order to determine the current severity of his bilateral hallux valgus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, any ankylosis, and any other symptomatology associated with the Veteran's hallux valgus.  The examiner should take into account the pain (and other symptoms) experienced by the Veteran and specifically address whether the hallux valgus is severe (equivalent to amputation of the great toe) or whether it has been operated on with resection of the metatarsal head.  This assessment should be made with regard to each foot.

4.  Schedule the Veteran for a VA examination to determine the current severity of his knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  (As an example, a claimant's limitation of motion shown on clinical examination might reflect loss of 10 degrees of extension, but pain and other functional losses might combine to cause a level of disability that would be akin to loss of 30 degrees of extension.  This requires conjecture on the part of the examiner, but it is the intent of the law to require the adjudicator to obtain medical evidence on this very point.)

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe, and whether it is traceable to the service-connected arthritis.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of his left wrist disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should perform range-of-motion testing of the left wrist, and comment as to whether there is any ankylosis of the left wrist, to include whether such is unfavorable or favorable and to what degree, if applicable.  Any limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and it should be reported whether the disability is tantamount to ankylosis at a certain position.  

6.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral hallux valgus, bilateral knee, and left wrist disabilities.  Consideration should be specifically given to whether any meniscus impairment should be treated as part of the service-connected knee disabilities.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

